DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-6 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted September 2, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2021/0050638 A1).
With regard to Claim 1, Choi et al. disclose in Figures 1-6, a battery module comprising: at least one secondary battery (10); a cooler, called a cooling plate member (21), that cools the at least one secondary battery (10); and a heat conducting member (30) disposed between the at least one secondary battery (10) and the cooler (21) so as to bring the at least one secondary battery (10) and the cooler (21) into thermal contact with each other, wherein: the at least one secondary battery (10) includes: at least one electrode body (11); and a case, called a cell body member (12), housing the at least one electrode body (11); the case (12) has an opposite wall facing the cooler (21); the opposite wall has a recessed groove, called a surface-area shaped groove (13), shaped so as to be depressed toward an inside of the case (12); and the heat conducting member (30) fills a space between the opposite wall and the cooler (21) including an inside of the recessed groove (13) (paragraphs 0042-0057). 
With regard to Claim 2, Choi et al. disclose in Figures 1-6, wherein the heat conducting member (30) has: a cooler-side contact surface that is in contact with the cooler (21); and an opposite-wall-side contact surface that is in contact with the opposite wall including the recessed groove (13) (paragraph 0057). 
With regard to Claim 3, Choi et al. disclose in Figures 1-6, wherein: the case (12) has: a bottom wall, including the surface-area increasing groove (13) and a rounded portion (14), formed below the at least one electrode body (11); a peripheral wall 
With regard to Claim 6, Choi et al. disclose in Figures 1, 3B, 5B, wherein: the at least one secondary battery (12) includes a plurality of secondary batteries (12); and the heat conducting member (30) is disposed also in a space between the cooler (21) and a region between adjacent ones of the secondary batteries (12), as can be seen as the heat conducting material spreads to the outer edges of the battery (12) at the rounded edges (14) (paragraph 0081).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0050638 A1), as applied to Claims 1-3 and 6 above, and in further view of Fujino et al. (JP 2011-103249).
With regard to Claim 4, Choi et al. disclose the battery module in paragraph 7 above, but do not specifically disclose wherein: the at least one electrode body includes a plurality of electrode bodies that is disposed in a row along a first direction; and the recessed groove is formed in the opposite wall at such a position as to overlap, in a thickness direction of the opposite wall, with a gap between electrode bodies that are adjacent to each other in the first direction, and is shaped so as to extend in a second direction orthogonal to both the first direction and the thickness direction of the opposite wall. 
Fujino et al. disclose in Figures 2-4, a battery module comprising at least one secondary battery including at least one electrode body (24), including wherein: the at least one electrode body (24) includes a plurality of electrode bodies (24) that are disposed in a row along a first direction accommodated within a case (10) and a lid (11); wherein the case (10) includes a support member (14) integrally formed on a bottom of 
With regard to Claim 5, Choi et al. disclose the battery module in paragraph 7 above, but do not specifically disclose wherein: the at least one electrode body has a plurality of electrode bodies that is disposed in a row along a first direction; a length of the opposite wall in the first direction is shorter than a length of the opposite wall in a second direction orthogonal to both the first direction and a thickness direction of the opposite wall; and the recessed groove is shaped so as to extend in a direction parallel to the first direction.
Fujino et al. disclose in Figures 2-4, a battery module comprising at least one secondary battery including at least one electrode body (24), including wherein: the at 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725